     Case: 3:18-cv-00995-jdp Document #: 63 Filed: 02/23/21 Page 1 of 4




      IN THE UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF WISCONSIN


CHRISTIAN R. AGUIRRE-HODGE,

                       Plaintiff,
     v.
                                                     OPINION and
                                                       ORDER
CHARLES LARSON,
RANDALL HEPP, CATHY JESS,
                                                      18-cv-995-jdp
MARK SCHOMISCH, and
CANDACE WHITMAN,

                       Defendants.


    Pro se plaintiff Christian Aguirre-Hodge says that staff at

Fox Lake Correctional Institution, where he was previously

incarcerated, ignored his medical needs. While briefing was

pending on defendants’ motion for partial summary judgment on

exhaustion grounds, I stayed this case to recruit counsel for

Aguirre-Hodge because of his ongoing vision problems. Dkt. 59.
      Case: 3:18-cv-00995-jdp Document #: 63 Filed: 02/23/21 Page 2 of 4




     Aguirre-Hodge has requested an update on the court’s

progress. Dkt. 26. During the year that this case has been stayed,

the court has contacted members of the Western District of

Wisconsin Bar Association, members of the Seventh Circuit Bar

Association, and some of the largest law firms practicing in this

court who have agreed to regularly taken on representation of pro

se parties like Aguirre-Hodge. These efforts have not succeeded

so far.

     For the time being, the court will continue to seek counsel

to represent Aguirre-Hodge. But in the interest of moving this

case forward, I have reviewed defendants’ brief in support of their

exhaustion motion, and I conclude that the motion can be

resolved without counsel. Because it appears that Aguirre-

Hodge’s vision problems prevent him from producing a brief in

support of his position, I’ll hold a hearing to allow him to respond

to defendants’ brief. He doesn’t need to worry about conducting

                                      2
      Case: 3:18-cv-00995-jdp Document #: 63 Filed: 02/23/21 Page 3 of 4




any legal research; I will determine what law should apply to the

facts. He just needs to be prepared to answer factual questions

regarding the grievances he filed. I will direct the clerk of court to

schedule the hearing, which I will conduct by Zoom to avoid the

risk of COVID-19 transmission.

     Aguirre-Hodge attaches a medical record to his letter

suggesting that although he has received some treatment for his

vision problems, they are not fully resolved. Dkt. 26-1. To

determine how best to move forward with this case, I will direct

Aguirre-Hodge to submit an update on his vision problems. In

the update, Aguirre-Hodge should summarize the treatment he’s

received since his last update, describe his current reading and

writing capabilities, state whether he expects these capabilities to

improve in the near future, and provide any other relevant

information about his vision problems.



                                      3
Case: 3:18-cv-00995-jdp Document #: 63 Filed: 02/23/21 Page 4 of 4




                           ORDER

IT IS ORDERED that:

1. The clerk of court is directed to schedule a hearing on
   defendants’ motion for partial summary judgment,
   Dkt. 31.

2. Plaintiff Christian R. Aguirre-Hodge must provide an
   update on his vision problems as described in this order
   by March 16, 2021.

Entered February 23, 2021.

                             BY THE COURT:

                             /s/
                             _______________________________
                             JAMES D. PETERSON
                             District Judge




                                4
